B. D. Sparling, as administrator of the estate of Sarah M. Algire, deceased, brought this action in replevin originally in the Hancock Common Pleas against Alta Algire.
It appears that a written contract was entered into between Alta and Sarah Algire wherein Alta agreed to care for Sarah in her old age in consideration of Sarah’s promise that Alta should have all her personal property at the time of her death. Just prior to her death Sarah delivered to Alta her personalty to care for during her illness, from which she never recovered.
It is for the possession of this property that the administrator brought this action in replevin.
The trial court directed a verdict for Spar-ling, which was sustained by the Court of Appeals on the ground that Alta Algire was holding the property for decedent.
Alta Algire in the Supreme Court claims:
1. That the court erred in holding that an equitable defense can not be shown under a general denial in an action for replevin.
2. That it was error to direct a verdict on the opening statement of counsel.
3. That the contract between the parties was not executory after the death of Sarah Algire.
4. That the legal title of the administrator was not superior to the equitable title of Alta Algire.